 1   CAITLIN SINCLAIRE BLYTHE (CA SBN 265024)
     CBlythe@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522

 5   Settlement Attorneys for Defendants
     QUEEN FRESH FRUITS, LLC and QUEEN KHO BO, LLC
 6

 7   SUSAN E. BISHOP (CA SBN 187253)
     susan.bishop@berliner.com
 8   BERLINER COHEN, LLP
     Ten Almaden Boulevard
 9   Eleventh Floor
     San Jose, California 95113-2233
10   Telephone: (408) 286-5800
     Facsimile: (408) 998-5388
11
     Attorneys for Plaintiff
12   CHONG’S PRODUCE, INC.

13
                                  UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN JOSE DIVISION
16

17
     CHONG’S PRODUCE, INC.,                                     Case No.      19-cv-01610-NC
18
                           Plaintiff,                           STIPULATION AND ORDER OF
19                                                              VOLUNTARY CONDITIONAL
            v.                                                  DISMISSAL PURSUANT TO
20                                                              CONFIDENTIAL SETTLEMENT
     QUEEN FRESH FRUITS, LLC and QUEEN                          AGREEMENT
21   KHO BO, LLC,
                                                                Judge:     Hon. Nathanael Cousins
22                         Defendants.

23                                                              Date Filed:        March 28, 2019

24

25

26

27

28

     STIPULATION AND ORDER OF VOLUNTARY CONDITIONAL DISMISSAL
     CASE NO. 19-CV-01610-NC
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiff Chong’s Produce, Inc.

 2   (“Chong’s Produce”) and Defendants Queen Fresh Fruits, LLC, and Queen Kho Bo, LLC,

 3   (collectively the “Queen stores”) (hereafter referred to collectively as the “Parties”) jointly submit

 4   this Stipulation and Proposed Order of Voluntary Conditional Dismissal Pursuant to Confidential

 5   Settlement Agreement and request the Court to enter dismissal of this case without prejudice, but

 6   retain jurisdiction to enforce the Parties’ confidential settlement agreement.

 7                                             STIPULATION
 8          1.      On March 28, 2019, Chong’s Produce filed a lawsuit against the Queen stores in

 9   the United States District Court for the Northern District of California to enforce alleged rights

10   under the Perishable Agricultural Commodities Act of 1930, as amended, 7 U.S.C. § 499e, and

11   certain alleged rights under breach of contract claims under state law.

12          2.      A pleading was not received from the Queen stores and Chong’s Produce received

13   an entry of default from the Clerk of Court. Chong’s Produce then proceeded to request a default

14   judgment against the Queen stores.

15          3.      There were two hearings for the Request for Entry of Default Judgment. The

16   Queen stores’ manager and owner, Mr. Lam Thanh Le (“Le”), a non-party to this lawsuit,

17   appeared at both hearings. But because the Queen stores are limited liability companies, Le, as

18   the non-party manager and owner of the Queen stores, could not represent the Queen stores pro

19   se.

20          4.      Prior to ruling on the Request for Entry of Default, this Court appointed limited-

21   scope Settlement Counsel for the Queen stores and ordered the Parties to participate in a

22   Settlement Conference by December 31, 2019.

23          5.      On December 6, 2019, Chong’s Produce, the Queen stores, and their limited-scope

24   settlement attorneys, attended a Settlement Conference presided over by Magistrate Judge

25   Virginia DeMarchi of the United States District Court for the Northern District of California. Le,

26   the non-party manager and owner of the Queen stores, was also present at the Settlement

27   Conference.

28


      STIPULATION AND ORDER OF VOLUNTARY CONDITIONAL DISMISSAL
      CASE NO. 19-CV-01610-NC
 1            6.    The Parties thereafter memorialized the terms of their settlement agreement in a

 2   written Confidential Settlement Agreement and Mutual Release (“Confidential Settlement

 3   Agreement”). Plaintiff and non-party Le also entered into a separate confidential agreement

 4   related to the settlement between the Parties.

 5            7.    The Parties have agreed to the continuing jurisdiction of this Court purely for

 6   purposes of enforcing the terms of the Confidential Settlement Agreement. Le, in his capacity as

 7   a non-party to this action, also consents to this Court’s jurisdiction solely for enforcement of the

 8   terms of a separate confidential agreement reached between Le and Plaintiff in relation to the

 9   settlement.

10            8.    The Parties shall bear their respective attorney’s fees and costs incurred to date.

11            9.    The Parties hereby stipulate and request that the Court issue an Order of

12   Conditional Dismissal providing that the case be dismissed, conditioned on the Parties’

13   compliance with the terms of the Confidential Settlement Agreement.

14
     Dated:        February 25, 2020                  MORRISON & FOERSTER LLP
15

16
                                                      By:   /s/ Caitlin Sinclaire Blythe
17                                                          CAITLIN SINCLAIRE BLYTHE
18                                                          Settlement Attorneys for Defendants
                                                            QUEEN FRESH FRUITS, LLC and
19                                                          QUEEN KHO BO, LLC
20

21
     Dated:        February 26, 2020                  BERLINER COHEN, LLP
22

23
                                                      By:   /s/ Susan E. Bishop
24                                                           SUSAN E. BISHOP
25                                                          Attorney for Plaintiffs
                                                            CHONG’S PRODUCE, INC.
26

27

28

     STIPULATION AND ORDER OF VOLUNTARY CONDITIONAL DISMISSAL
     CASE NO. 19-CV-01610-NC                                                                                2
 1           ORDER OF CONDITIONAL DISMISSAL PURSUANT TO SETTLEMENT

 2                                             AGREEMENT

 3          This Court having reviewed the foregoing voluntary stipulation by and between Plaintiff

 4   Chong’s Produce, Inc., and Defendants Queen Fresh Fruits, LLC, and Queen Kho Bo, LLC

 5   (collectively the “Parties”), the action is dismissed without prejudice, subject to the Parties’

 6   compliance with the Confidential Settlement Agreement and Mutual Release, with which the

 7   Parties are hereby directed to comply. This Court retains jurisdiction solely to enforce the terms

 8   of the confidential settlement agreements reached between the Parties and non-party Lam Thanh

 9   Le. See Kokkonen v. Guardian Life Ins. Co of Am., 551 U.S. 375 (1994).

10          Should any Party seek enforcement of the confidential settlement agreements in this

11   Action, they may request to submit copies of the relevant agreements under seal pursuant to the

12   Civil Local Rules for the Northern District of California. Any request to seal must comply with

13   N.D. Cal. Civil Local Rule 79-5. This order does not grant sealing in advance.

14

15          IT IS SO ORDERED.
                                                                     ISTRIC
16                                                              TES D      TC
                                                              TA

                                                                                         O
                                                          S




17

                                                                                          U
                                                        ED




                                                                                           RT
      Dated: February 27, 2020
                                                    UNIT




18                                                      Hon. Nathanael N TED
                                                                       Cousins
                                                                 GRA
                                                        United States Magistrate Judge
                                                                                               R NIA
19

                                                                                   . Cousins
20
                                                     NO




                                                                       thanael M
                                                              Judge Na
                                                                                               FO


21
                                                      RT




                                                                                           LI




                                                             ER
                                                         H




                                                                                         A




22                                                                                        C
                                                                  N                 F
                                                                      D IS T IC T O
23                                                                          R
24

25

26

27

28

     STIPULATION AND ORDER OF VOLUNTARY CONDITIONAL DISMISSAL
     CASE NO. 19-CV-01610-NC                                                                              3
